Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 17, 2014

                                            No. 04-14-00770-CV

                IN RE AMERICAN POWER CONVERSION CORPORATION

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On November 5, 2014, relator filed a petition for writ of mandamus and motion for
temporary relief pending a ruling on the mandamus petition. The court has considered the
petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus and motion for temporary relief are DENIED.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 17th, 2014.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 6660, styled Sara Villarreal, Individually and as Next Friend of Carlota
Martinez, A Minor and Rosalia Godino Medel, et al. v. Alvaro Medel, et al., pending in the 49th Judicial District
Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.